Citation Nr: 0019868	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  00-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to a compensable evaluation for right ear 
hearing loss, with pain.  

3.  Entitlement to an earlier effective date for service 
connection for tinnitus and right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from June 1970 to January 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for left ear hearing 
loss, a compensable for right ear hearing loss, with claimed 
pain and an earlier effective date for service connection for 
tinnitus and right ear hearing loss.  


REMAND

In his substantive appeal, VA Form 9, dated in January 2000, 
the veteran indicated that he desired to attend a hearing 
before a Member of the Board at the RO located in Houston, 
Texas.  In a correspondence received in February 1999, the 
veteran waived his right to an "in person" hearing and 
accepted a videoconference hearing in lieu of the "in 
person" hearing.  The RO, by letter dated June 8, 2000, 
notified the veteran that the hearing would be held on July 
11, 2000 in Houston, Texas.  By letter dated June 22, 2000, 
the RO, in error, notified the veteran that the hearing would 
be held on July 21, 2000 in San Antonio, Texas.  A report of 
contact, dated July 3, 2000, shows that the RO attempted to 
contact the veteran to inform him that the June 22 letter had 
been sent in error, but that the veteran was out of town.  
The report of contact indicates that the RO left a message 
with an unidentified individual at a relative's home that the 
veteran should report to the scheduled hearing in Houston, 
Texas on July 11.  By letter dated July 5, 2000, the RO 
notified the veteran that he should disregard the letter 
dated June 22, 2000 pertaining to the San Antonio hearing and 
indicated that the veteran should report to the hearing on 
July 11 in Houston.   The veteran failed to report for the 
hearing on July 11, 2000 in Houston.  


It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  Each appellant will be accorded 
hearing rights.  38 U.S.C.A. § 7105 (West 1991).  Pursuant to 
38 C.F.R. § 20.700(a) (1999), a hearing on appeal will 
be granted if an appellant expresses a desire to appear in 
person.  

In the present case, it is unclear whether the veteran 
received timely notice of the correct location of the 
scheduled hearing.  Thus, he should be afforded another 
opportunity for a hearing.  See 38 C.F.R. § 20.700(a) (1999).

Under these circumstances, the Board remands this case to the 
RO for the following action.  

The RO should request the veteran to 
specify whether he still desires a 
hearing, and, if so, whether he would 
like an in-person Travel Board hearing, a 
videoconference Board hearing, or a 
hearing before a Hearing Officer at the 
RO.  If the veteran requests a hearing, 
the RO should schedule a personal hearing 
in accordance with the veteran's desires 
and notify the veteran and his 
representative of the time and place of 
the hearing.  The veteran should also be 
notified of his right to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeal at that 
time.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




